         Case 1:18-cv-02921-JMF Document 650 Filed 08/05/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK




NEW YORK IMMIGRATION
COALITION, et al.,

                   Plaintiffs,
                                                   No. 1:18-cv-2921 (JMF)
         v.

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

                   Defendants.



              NOTICE OF SETTLEMENT RE: FEES, EXPENSES, AND COSTS

       Plaintiffs New York Immigration Coalition, Casa de Maryland, American-Arab Anti-

Discrimination Committee, ADC Research Institute, and Make The Road New York write to

inform the Court that they have reached a settlement with Defendants resolving their claim for

any fees, costs, and expenses relating to this action and therefore will not be filing a motion for

fees or bill of costs today as previously contemplated.

DATE: August 2, 2019                 Respectfully submitted,

                                      AMERICAN CIVIL LIBERTIES UNION
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      NEW YORK CIVIL LIBERTIES UNION

                                      By: /s/        Dale Ho
        Case 1:18-cv-02921-JMF Document 650 Filed 08/05/19 Page 2 of 2




Dale Ho                                          Andrew Bauer
Davin Rosborough                                 Arnold & Porter Kaye Scholer LLP
Adriel Cepeda Derieux                            250 West 55th Street
American Civil Liberties Union Foundation        New York, NY 10019-9710
125 Broad St.                                    (212) 836-7669
New York, NY 10004                               Andrew.Bauer@arnoldporter.com
(212) 549-2693
dho@aclu.org

Sarah Brannon+*                                  John A. Freedman
Ceridwen Cherry                                  R. Stanton Jones+
American Civil Liberties Union Foundation        David P. Gersch
915 15th Street, NW                              Elisabeth S. Theodore+
Washington, DC 20005-2313                        Daniel F. Jacobson+
202-675-2337                                     Arnold & Porter Kaye Scholer LLP
sbrannon@aclu.org                                601 Massachusetts Avenue, N.W.
* Not admitted in the District of Columbia;      Washington, DC 20001-3743
practice limited pursuant to D.C. App. R.        (202) 942-5000
49(c)(3).                                        John.Freedman@arnoldporter.com

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org


+ admitted pro hac vice

                                              Attorneys for the NYIC Plaintiffs




                                                             SO ORDERED.




                                                 2
                                                                            August 5, 2019
